Name: Commission Regulation (EEC) No 2950/82 of 4 November 1982 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages from 1 August 1982 to 31 July 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/ 10 Official Journal of the European Communities 5 . 11 . 82 COMMISSION REGULATION (EEC) No 2950/82 of 4 November 1982 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages from 1 August 1982 to 31 July 1983 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 16 (6) thereof, Whereas the amendments to Commission Regulation (EEC) No 1842/81 (*) in Regulation (EEC) No 2938/82 (6) now make it possible to fix the coefficients in question using the new method of calculation ; Whereas the second indent of Article 3 (2) of Regula ­ tion (EEC) No 1188/81 provides for adjustment of the coefficient where foreseeable export trends in respect of the spirituous beverages in question in one of the Member States concerned show a tendency to change significantly ; whereas this assessment may be made by taking account of a sufficiently long reference period to eliminate insignificant short-term fluctuations ; whereas a period of six years prior to the year in ques ­ tion complies with this criterion ; whereas, moreover, an annual difference of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards significant change ; Whereas certain coefficients should be adapted accor ­ dingly, to take account of a tendency for exports from the United Kingdom to decrease ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concer ­ ning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of Regulation (EEC) No 1188 /81 states that the quantity of cereals on which the refund may be granted shall be that placed under control, weighted by a coefficient fixed annually for each Member State concerned, expressing the ratio for the spirituous beverage in question between the total quantity exported and the total quantity marketed ; whereas paragraph 3 of the same Article makes provi ­ sion for differentiating the coefficient according to the cereals employed ; Article I For the period 1 August 1982 to 31 July 1983 the coefficients referred to in Article 3 of Regulation (EEC) No 1188/81 applicable to cereals used in the United Kingdom for the manufacture of grain whisky shall be as shown in the Annex to this Regulation .Whereas Commission Regulation (EEC) No 2328/82 (4) fixes a coefficient for the period 1 August 1982 to 31 July 1983 for barley processed into malt used in the United Kingdom for manufacturing malt whisky ; whereas, in view of the additional data recently supplied to the Commission , all the other coefficients applicable in the United Kingdom for the same periods should be fixed ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . (3) OJ No L 121 , 5 . 5 . 1981 , p . 3 . (4) OJ No L 250, 26 . 8 . 1982, p . 13 . O OJ No L 183 , 4 . 7 . 1981 , p . 10 . (6) OJ No L 308 , 4. 11 . 1982, p . 12 . 5 . 11 . 82 Official Journal of the European Communities No L 309/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX Coefficients applicable in the United Kingdom Coefficient applicable Period of application to barley used for to other cereals used for the manufacture of the manufacture of grain whisky (') grain whisky 1 August 1982 to 31 July 1983 0-575 0-565 (') Including barley processed into malt.